


109 HRES 919 IH: Honoring Retired Lieutenant Commander

U.S. House of Representatives
2006-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 919
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2006
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on the
			 Judiciary and
			 Government Reform, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Honoring Retired Lieutenant Commander
		  Wesley Anthony Brown for his historic achievement as the first African American
		  graduate of the United States Naval Academy and paying tribute on the occasion
		  of July 4 to Wesley Anthony Brown and other residents of the Nation’s capital
		  who have served in the armed forces and have continued to pay taxes, both
		  without representation in Congress.
	
	
		Whereas Wesley Anthony Brown retired from the Navy as a
			 Lieutenant Commander and joined William F. Halsey, Jr., and Chester W. Nimitz,
			 Alfred Thayer Mahan, and Hyman G. Rickover with the rare honor of having a
			 United States Naval Academy building named after him, the Wesley Brown Field
			 House;
		Whereas July 4 is an appropriate occasion to pay tribute
			 to Wesley Anthony Brown as an especially fitting representative of the citizens
			 of the District of Columbia, who for 230 years have served in the armed forces
			 of the United States, always without equal representation in the Congress and
			 always paying taxes without representation, notwithstanding that this form of
			 tyranny was one of the major causes of the War for Independence which led to
			 the founding of the United States;
		Whereas Wesley Anthony Brown and other residents of the
			 District of Columbia continue to meet all of the obligations of citizenship
			 without equal representation in the House of Representatives and the
			 Senate;
		Whereas July 4, 2006, is a particularly fitting occasion
			 to remind the Nation of H.R. 5388, the District of Columbia Fair and Equal
			 House Voting Rights Act of 2006, a bipartisan bill pending in the House of
			 Representatives which was recently voted out of one committee with an almost
			 equal number of Republican and Democratic votes, and of Wesley Anthony Brown
			 and other residents whose service in the armed forces of the United States
			 entitles them to all elements of citizenship, including voting representation
			 in the House of Representatives and the Senate;
		Whereas Wesley Anthony Brown, a resident of the District
			 of Columbia, attended Paul Lawrence Dunbar High School before entering the
			 Naval Academy in 1945;
		Whereas Wesley Anthony Brown served his country in three
			 wars: World War II, the Korean War, and the Vietnam War;
		Whereas after graduating, Wesley Anthony Brown joined the
			 Civil Engineering Corps, where he achieved the rank of Lieutenant
			 Commander;
		Whereas before Wesley Anthony Brown, 5 African Americans
			 during the period between Reconstruction and World War II met the highly
			 competitive standards of excellence for entrance into the United States Naval
			 Academy but encountered such harsh physical and mental racial abuse that they
			 were unable to finish;
		Whereas Wesley Anthony Brown met the rigorous academic and
			 physical challenges of the United States Naval Academy despite racial
			 discrimination and abuse;
		Whereas Wesley Anthony Brown’s pioneering effort to
			 integrate the United States Naval Academy has inspired more than 1,600 African
			 Americans who have since graduated from the Academy;
		Whereas today nearly 23 percent of the Academy’s students
			 are from minority groups;
		Whereas Wesley Anthony Brown has remained committed to
			 public service by chairing the Service Academy Selection Committees for former
			 District of Columbia Congressman Walter Fauntroy from 1988 through 1991, and
			 also was the first Chair for Congresswoman Eleanor Holmes Norton’s Selection
			 Committee;
		Whereas Wesley Anthony Brown was inducted as an honorary
			 member of the United States Naval Academy graduating class of 1999;
		Whereas author and historian Robert Schneller chronicled
			 the life of Wesley Anthony Brown in his book Breaking the Color Barrier:
			 The U.S. Naval Academy’s First Black Midshipmen and the Struggle for Racial
			 Equality;
		Whereas Wesley Anthony Brown’s graduation was a pivotal
			 moment in the Nation’s efforts to integrate the armed forces of the United
			 States and to improve racial conditions, and he should be honored for this
			 pioneering accomplishment and the service he rendered to the cause of equal
			 treatment for all Americans by courageously accepting the challenge, and
		Whereas on Independence Day 2006, the best way to
			 appreciate the groundbreaking service of Wesley Anthony Brown and other
			 District of Columbia veterans and members of the armed forces is to pass H.R.
			 5388, affording the residents of the District of Columbia the full vote in the
			 House of Representatives for the first time in American history: Now,
			 therefore, be it
		
	
		That the House of Representatives commends
			 Retired Lieutenant Commander Wesley Anthony Brown for his commitment and
			 dedication to serving the people of the United States and recognizes the
			 dedicated efforts of all residents of the District of Columbia who serve and
			 have served in the armed forces, as well as the bipartisan work in the House of
			 Representatives to bring equal citizenship to the residents of the District of
			 Columbia.
		
